Citation Nr: 0823119	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cervical radiculopathy.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1966 to September 1968 and from April 2003 to 
September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Clarification as to issue on appeal
 
The veteran seeks service connection for a single 
neurological disability, which he describes as "constant 
pain and [sic] with restricted movement in the neck and left 
shoulder, and reduced strength in the left arm and hand.  
Constant tingling with a reduction in tactile ability in left 
hand and fingers."  See the veteran's October 2004 claim.  
The RO construed this statement as four separate claims of 
entitlement to service connection for neck, left hand, left 
shoulder and left arm disabilities.  However, as detailed 
further in the analysis below, the medical evidence 
demonstrates that the veteran evidences one neurological 
disability, namely cervical radiculopathy, which accounts for 
all the symptoms detailed in his initial claim.  Therefore, 
the Board has adjudicated this matter as a single issue as 
reflected on the title page of this decision.


FINDINGS OF FACT

1.  Cervical radiculopathy pre-existed the veteran's second 
period of active duty service.

2.  The competent medical evidence of record demonstrates 
that the veteran's cervical radiculopathy was aggravated by 
service.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to the presumption of 
soundness upon entry into his second period of active 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 
(2007).
2.  Service connection for cervical radiculopathy is 
warranted.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for cervical neuropathy.  

In the interest of clarity, the Board will address the 
relevant law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
service connection claim in November 2004.  The Board need 
not, however, discuss the sufficiency of either the November 
2004 VCAA notice letter or VA's development of the claim in 
light of the fact that the Board is granting the claim.  
Thus, any potential error on the part of VA in complying with 
the provisions of the VCAA has essentially been rendered moot 
by the Board's grant of the benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated March 30, 2006.  As 
discussed in detail below, the Board is granting the 
veteran's service connection claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The RO will be responsible for 
addressing any notice defect with respect to the assignment 
of an initial disability rating and/or effective date when 
effectuating the award, and the Board is confident that the 
veteran will be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2007).
Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his current cervical radiculopathy 
is a result of an injury during his second period of active 
duty.  See, e.g., the May 2005 notice of disagreement.  His 
first period of service is not relevant to the instant 
appeal.

There is clear and unmistakable evidence that the veteran's 
cervical radiculopathy pre-existed his second period of 
active service.  See 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).  Review of the medical evidence of 
record indicates that in April 2000, three years prior to the 
veteran's second period of active service, the veteran 
underwent a left C6-7 hemilaminotomy and foraminotomy.  
Follow-up studies show complaints of cervical radiculopathy, 
and the April 2005 VA examiner acknowledged that cervical 
radiculopathy pre-existed the veteran's second period of 
active service.  Accordingly, the statutory presumption of 
soundness is rebutted in the instant case.  

The Board must next determine whether the veteran's pre-
existing cervical radiculopathy underwent an increase in 
severity during his active military service, thereby 
triggering the presumption of aggravation.  See Maxson v. 
West, 12 Vet. App. 453 (1999) [the presumption of aggravation 
is generally triggered by evidence that a pre-existing 
disability has undergone an increase in severity in service]; 
see also Sondel v. West, 13 Vet. App. 213 (1999).

The veteran's service medical records establish that he 
injured his back during physical training in August 2003, at 
which time he complained of pain in the neck and shoulder as 
well as tingling in the left hand.  He was eventually 
diagnosed with left neck pain with radicular symptoms.  In 
October 2003, a physician at Fort Leonard Wood General 
Hospital diagnosed the veteran with chronic neck and shoulder 
pain secondary to cervical spine impingement and assigned the 
veteran a permanent "U-3" profile.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "U" stands for 
"upper extremities."]  He was ultimately discharged by the 
Medical Retention Board in May 2004 due to these problems.  
The Board finds this evidence sufficient to trigger the 
presumption of aggravation.

In sum, the record, viewed as a whole, does not show by clear 
and unmistakable evidence that the veteran's pre-existing 
cervical radiculopathy was not aggravated during service.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Thus, service 
connection for cervical radiculopathy is warranted.


ORDER

Service connection for cervical radiculopathy is granted.



____________________________________________
S. B. Bush
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


